Cohalan, J.,
concurs in the result, with the following memorandum: Although I agreed with by brethen that the matter should be remitted to Special Term for the purpose of completing the record by making *653findings of fact and conclusions of law, I do not concede that Elba “Sanchez” has standing in this matter, nor that Special Term erred in its decision. Elba’s statement in the record in response to the question: “Q. Did you know that Mr. Sanchez went to Juarez [Mexico] to get a divorce on April 20 of 1960? A. No, sir”, defies credulity, and the response to the following question: “Q. Did you know that he obtained a divorce dated July 7, 1960 ? A. I never saw those papers”, was, at best, an artful evasion. Why would a Venezuelan national — as she was — go to Mexico to be married on April 20, 1960 on the same day Sanchez appeared there in his quest for a divorce if she did not know of his plans to get the sought-for divorce? She was surely aware of the fact that he was not a citizen or resident of Mexico. Furthermore, if she is not Edward’s widow, what standing does she have to petition for letters of administration in Puerto Rico? If her marriage on April 20, 1960 was bigamous, then it was void. And if it were merely voidable in that either the divorce was not granted or the judgment entered until after the purported marriage on April 20, 1960, she did nothing in Mexico to remove the impediment before Edward died, and has done nothing since his demise on that precise question. Elba cannot have it both ways. If the marriage was void, she has no rights of viduity. If she should now claim a common-law marriage, she is not only being inconsistent with her prior position, but cannot establish a common-law relationship, as such a liaison is not recognized in Puerto Rico. As to establishing a common-law relationship superimposed on the prior claim of a ceremonial marriage, see Taegen v Taegen (61 NYS2d 869, affd 272 App Div 871). There, Special Term noted (p 874): “The question which remains is whether mere continuance of cohabitation after removal of the impediment makes a valid marriage even though there were [sic] in fact no matrimonial agreement after the impediment was removed”, to which it answered in the negative. Thus, in my view, a remand to Special Term, except to sanitize the record, is an exercise in futility. Moreover, to hold a hearing now on the traverse, almost two decades after service was effected in the declaratory judgment action commenced by Josephine on January 17, 1961, is unfair. There should be a statute of repose on such a matter which is essentially a stale claim being prosecuted by Elba (see Schmidt v Merchant’s Desp. Transp. Co., 270 NY 287, 302).